TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2015



                                       NO. 03-13-00762-CV


                                   Fakhrealam Atiq, Appellant

                                                  v.

                                CoTechno Group, Inc., Appellee




         APPEAL FROM 207TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   REVERSED AND RENDERED ON REHEARING-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment rendered by the trial court on October 23, 2013. The

Court’s opinion and judgment dated July 9, 2015, are withdrawn. Having reviewed the record

and the parties’ arguments, the Court holds that there was reversible error in the trial court’s

judgment.    Therefore, the Court reverses the trial court’s judgment and renders judgment

dismissing appellee’s claims against appellant for want of personal jurisdiction. Appellee shall

pay all costs relating to this appeal, both in this Court and the court below.